NUMBER 13-20-00194-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


            IN THE INTEREST OF S.F.O., A.S.O., A.M.O., A.A.O.,
                        AND A.S.O., CHILDREN


    On Appellant’s First Motion for Extension of Time to File a Brief



                                       ORDER
              Before Justices Benavides, Perkes, and Tijerina
                             Order Per Curiam


       This is an appeal of a final order terminating parental rights. The brief of the

appellant, A.O., was due to be filed on May 4, 2020. Appellant has filed a motion for

extension of time seeking twenty days of additional time to file the brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a).

       Accordingly, we GRANT appellant’s motion for extension of time and ORDER

appellant’s brief to be filed on or before May 26, 2020. No further extensions of time will

be granted absent truly exigent and extraordinary circumstances.


       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
4th day of May, 2020.




                                               2